 1                                                THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA
 9   ZOOMINFO TECHNOLOGIES LLC, a
     Delaware limited liability company,
10                                                      Case No. 3:20-cv-05211-RBL
                                     Plaintiff,
11                                                      NOTICE OF VOLUNTARY
              v.                                        DISMISSAL WITH PREJUDICE
12
     COLLABERA, INC., a New Jersey
13   corporation,
14                                 Defendant.
15

16            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff ZoomInfo
17   Technologies LLC hereby dismisses, with prejudice and without costs and fees to any party, the
18   above-captioned action against Collabera, Inc.
19            DATED: May 21, 2020
20                                                LANE POWELL PC
21

22                                                By   s/ Darin M. Sands
                                                      Darin M. Sands, WSBA No. 35865
23                                                    601 SW Second Avenue, Suite 2100
                                                      Portland, Oregon 97204-3158
24                                                    Telephone: 503.778.2100
                                                      Facsimile: 503.778.2200
25                                                    Email: sandsd@lanepowell.com
26                                                Attorneys for ZoomInfo Technologies LLC

27
     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE - 1 601 SW SECOND
                                                               LANE POWELL PC
                                                                     AVENUE, SUITE 2100
     Case No. 3:20-cv-05211-RBL                         PORTLAND, OREGON 97204-3158
                                                                         503.778.2100 FAX: 503.778.2200

     710004.0088/8066123.1
